Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The amendments filed on 02/26/2021 have been fully considered and are made of record.
	a. Claim 11 has been amended.
	b. Claim 16 has been added.

Response to Arguments

4.	Applicant's arguments filed on 02/26/2021 have been fully considered but they are not persuasive. 
Regarding 103 rejection, Applicant argued in page 6 for independent claim 1 that “Regarding Claim 1, the Office Action asserts that Van teaches a non-liquid immersed transformer that comprises “one or more floating electrodes in the solid insulation (12 in 9 in fig. 1, See Col. 4, Lines 35-40.)” (Office Action, page 3.) Applicant respectfully disagrees. In contrast with the Office Action assertion, the cited portion of Van does not disclose or suggest floating electrodes in the solid insulation. Applicant notes that floating electrodes are floating by virtue of not being in conductive contact with conductive elements of the coil”. Examiner respectfully disagrees.

One edges of electrodes 12 in Fig. 1 of van are not in contact with anything/power supply, therefore electrodes 12 are floating electrodes. Therefore, according to the 2111.01 Plain Meaning and MPEP 2111.03 Transitional Phrases, the electrodes 12 in Fig. 1 are floating electrodes and are in solid insulation 9 in Fig. 1.
Therefore, the rejection stands.


    PNG
    media_image1.png
    662
    894
    media_image1.png
    Greyscale

In page 6, the applicant argued that “In contrast with the recitations of Claim 1, Van expressly describes that “e]mbedded within the body or compound of the insulation torus 9 are annular, non-closed electrodes 12 which are each connected to a winding section 5, 6, respectively through the lead 13.” (Van, Col. 4, Lines 35-38.) Van further describes that [t]he winding is divided into winding sections 5, 6, and the electrodes 12 are electrically connected.” (Van, Col. 5, Lines 27-29.) Applicant respectfully submits that the electrode 12 of Van may not be interpreted as a floating electrode as recited in Claim 1. The Office Action does not allege and the remaining art of record does not provide these missing teachings of Van”. Examiner respectfully disagrees. 
One end of electrode 12 in fig. 1 is connected and another end of electrode 12 is not connected to anything/power supply (See Fig. below) and is floating end. Therefore, according to the 2111.01 Plain Meaning and MPEP 2111.03 Transitional Phrases, the solid insulation in Fig. 1.
    PNG
    media_image2.png
    699
    892
    media_image2.png
    Greyscale


In page 6, the applicant argued that “In contrast with the recitations of Claim 1, Van expressly describes that “Applicant further notes that the electrode connected to the coil is the exact opposite of the floating electrode which is insulated from a coil. As such, one of skill in the art would not be motivated to use the described portions of Van in the manner suggested by the Office Action as such use would render the floating electrode usage as inoperable”. Examiner respectfully disagrees.
One end of electrode 12 in fig. 1 is connected and another end of electrode 12 is not connected to anything/power supply (See Fig. below) and is floating end. Therefore, according to the 2111.01 Plain Meaning and MPEP 2111.03 Transitional Phrases, the electrodes 12 in Fig. 1 are floating electrodes and are in solid insulation 9 in Fig. 1.
Therefore, the rejection stands.
Therefore, the applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over van et al. (Patent No. US 4,663,603; hereinafter van) in view of Johler et al. (Patent No. US 7,095,357 B1; hereinafter Johler).
Regarding Claim 1, van teaches a non-liquid immersed transformer (See Fig. 1-Fig. 3) comprising:
a core (17 in Fig. 2; See Col. 4, Lines 30-35);
a coil having a conductive winding (5,6,7, and 10 in Fig. 1; See Col. 4, Lines 15-30) around the core (See Fig. 1, See Col. 3, Lines 3-6);
a solid insulation inside the coil (9 inside coil in Fig. 1; See Co. 4, Lines 30-35);
one or more floating electrodes in the solid insulation (12 in 9 in fig. 1; See Col. 4, Lines 35-40),

van teaches a terminal connected to the one or more floating electrodes (See terminal of 12 in fig. 1) and a terminal connected to the part of the conductive winding (5,6,7, and 10 in Fig. 1; See Col. 4, Lines 15-30),
van is silent about said transformer comprising a capacitance metering device.
However, Johler teaches the transformer comprises a capacitance metering device (metering device 60 connected between the electrodes plates 10 and 20 of the transformers 30 and 40 in Fig. 1; See Col. 3, Line 40 through Col. 4, Line 30). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of van by using the transformer comprises a capacitance metering device, as taught by Johler in order to analyze electrical properties (Johler; Col. 1, Lines 45-55).
Regarding Claim 2, van in view of Johler teaches the non-liquid immersed transformer according to claim 1.  Van further teaches comprising a plurality of floating electrodes distributed in the solid insulation (See plurality of 12 in 9 in Fig. 
Regarding Claim 8, van in view of Johler teaches the non-liquid immersed transformer according to claim 1.  Van further teaches wherein the floating electrode is placed along a portion of the solid insulation (12 is placed in a portion of 9 in Fig. 1).
Regarding Claim 9, van in view of Johler teaches the non-liquid immersed transformer according to claim 1. Van further teaches comprising a dry-type transformer (See Col. 3, Lines 30-32).
Regarding Claim 10, van in view of Johler teaches the non-liquid immersed transformer according to  claim 1. Van further teaches wherein the solid insulation comprises one of a polyester film, an epoxy resin, enamel or a meta-aramid material (See Col. 2, Lines 45-50).
Regarding Claim 16, van in view of Johler teaches the non-liquid immersed transformer according to claim 1. Van further teaches wherein the one or more floating electrodes in the solid insulation is not in contact with conductive elements of the coil (the edge of 12 in fig. 1 are not in contact with anything/power supply and is floating; See Fig. below).

    PNG
    media_image2.png
    699
    892
    media_image2.png
    Greyscale

Claims  3-6 are rejected under 35 U.S.C. 103 as being unpatentable over van in view of Johler further in view of Bormann et al. (Pub No. US 2016/0189858 A1; hereinafter Bormann).
Regarding Claim 3, van in view of Johler teaches the non-liquid immersed transformer according to claim 1. Van further teaches wherein the conductive winding comprises foil turns, whereby the floating electrode is placed in the solid insulation between windings, whereby the capacitive element is formed between the floating electrode and the windings of the winding.
van in view of Johler are silent about winding comprises foil turns.
Bormann teaches transformer winding comprises foil turns (See [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of van, Johler by using winding comprises foil turns, as taught by Bormann in order to achieve larger regulation rate winding (Bormann; [0003]).
Regarding Claim 4, van in view of Johler teaches the non-liquid immersed transformer according to claim 1. van in view of Johler are silent about wherein the conductive winding comprises a disk coil formed by foil, straps or continuously transposed conductors.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of van, Johler by using wherein the conductive winding comprises a disk coil formed by foil, straps or continuously transposed conductors, as taught by Bormann in order to achieve larger regulation rate winding (Bormann; [0003]).
Regarding Claim 5, van in view of Johler further in view of Bormann teaches the non-liquid immersed transformer according to claim 4. van further teaches wherein the floating electrode is placed between the solid insulation between turns of a disk of the disk coil (electrode 12 between insulation 9 which is between disk shape coil 7, 5, 6 in Fig. 1), whereby the capacitive element is formed between the floating electrode and the turns of the conductive winding (See Col. 8, Lines 45-60).
Regarding Claim 6, van in view of Johler further in view of Bormann teaches the non-liquid immersed transformer according to claim 4. van further teaches wherein the floating electrode is a floating ring placed between disks of the disk coil (See ring shaped electrodes 12 between disk shape coils 7 and 10 in Fig. 1), whereby the capacitive element is formed between the floating ring and the disks of the conductive winding (See Col. 8, Lines 45-60).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over van in view of Johler further in view of Koroglu et al. (Patent No. US 10,110,177 B1; hereinafter Koroglu).
Regarding Claim 7, van in view of Johler teaches the non-liquid immersed transformer according to claim 1. Van further teaches whereby one or more capacitive elements is formed between the floating electrode and the conductive winding (See Col. 8, Lines 45-60).
van in view of Johler are silent about wherein the conductive winding comprises
a layer-strap or a layer-CTC coil comprising layers, each layer having turns.
Koroglu teaches wherein the conductive winding (See 122-128 in Fig. 1; See Col. 6, Lines 20-40) comprises
a layer-strap (See Col.6, Lines 30-40) or a layer-CTC coil comprising layers, each layer having turns (See Col.6, Lines 25-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of van and Johler by using the conductive winding comprises a layer-strap coil comprising layers, each layer having turns, as taught by Koroglu in order to improve efficiency, cost and size of the transformer (See Co. 1, Lines 22-26).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over van in view of Johler further in view of YANG et al. (Pub No. US 2019/0041450 A1; hereinafter Yang).
Regarding Claim 11, van in view of Johler teaches a method of solid insulation of a dry type transformer comprising capacitive elements that include the one or more floating electrodes (the edge of 12 in fig. 1 are not in contact with anything and is floating of van) according to  claim 1. Johler further teaches the method comprising measuring an electrical parameter of the capacitive element and wherein the electrical parameter measured is complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30).
van in view of Johler are silent about assessing aging degree of at least a portion of a transformer; and calculating the aging degree as a function of the electrical parameter measurement.
However, Yang teaches assessing aging degree of at least a portion of a transformer (See [0060]); and calculating the aging degree as a function of the electrical parameter measurement (See [0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of van and Johler by using assessing aging degree of at least a portion of a transformer; and calculating the aging degree as a function of the electrical parameter measurement, as 
Regarding Claim 12, van in view of Johler further in view of Yang teaches the method according to claim 11. Johler further teaches wherein the electrical parameter measured complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30).
Regarding Claim 13, van in view of Johler further in view of Yang teaches the method according to claim 11. Yang further teaches further comprising: measuring a first complex permittivity of the capacitive element at a first point in time; measuring a second complex permittivity of the capacitive element at a second point in time (measuring complex permittivity at different time domain and different time domain is interpreted at first point of time and second point of time; See [0061]-[0062]); calculating the aging degree as a function of the first and second complex permittivity measurement (See [0061]),
Regarding Claim 14, van in view of Johler further in view of Yang teaches the method according to claim 11. Yang further teaches wherein measuring an electrical parameter comprises measuring complex permittivity in a broad frequency range (See [0054], [0061]).
Regarding Claim 15, van in view of Johler further in view of Yang teaches the method according to  claim 11. Johler further teaches wherein measuring an electrical parameter comprises measuring complex permittivity (See Col. 3, Line 40 through Col. 4, Line 30) in a low frequency range of between 0Hz and 5Hz (See Col. 2, Lines 55-65).



Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

                                                                                                                                                                                                /ALVARO E FORTICH/Primary Examiner, Art Unit 2867